Opinion issued November 26, 2013




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-13-00818-CV
                           ———————————
   IN RE O.C.T.G., L.L.P. AND SOJOURN PARTNERS, L.L.C., Relators



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      On November 13, 2013, Relators O.C.T.G., L.L.P. and Sojourn Partners,

L.L.C. filed a Motion to Dismiss Petition for Writ of Mandamus as Moot. No

opinion has issued and although appellants did not include a certificate of

conference in their motion, more than 10 days have passed and no party has

responded to the motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we dismiss the petition for writ of mandamus as moot.
                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                        2